DETAILED ACTION
This Office Action is in response to the After Final Consideration Pilot (AFCP) 2.0 filed on 23 June 2022.
Claims 1-30 are presented for examination.
Claim 16 is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 23 June 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claims 1, 4, 16 and 19, the Applicant argues:
(1)	Applicant respectfully submits that none of the applied references disclose or suggest each and every feature of claim 1. For example, the applied references fail to disclose or suggest at least the features of “measuring interference on a second subband; measuring a demodulation reference signal (DMRS) sent from the base station to another UE scheduled within the second subband; and reporting the measured interference to the base station based on the measured DMRS sent to the another UE,” as recited in independent claim 1.
Nam describes that “[w]hen the UE decodes a DCI on PDCCH scheduling a PDSCH on a set of PRBs” it “determines the PRBs containing DM-IMR of subframe n being the same as the set of PRBs,” and derives a “a subband CQI of subband k” by using “DM-IMR in the PRBs comprising the corresponding subband (i.e., subband k) for estimating interference part for the subband CQI.” (Nam at ¶ [0124]).
Thus, as best understood, Nam requires the UE to derive CQI by measuring interference on the same subband as the subband for which that UE is scheduled for. Consequently, Nam does not disclose or suggest anything related to measuring interference on a second subband, which is not the subband for which it received scheduling. Accordingly, Nam fails to disclose or suggest at least the features of “measuring interference on a second subband, measuring a demodulation reference signal (DMRS) sent from the base station to another UE scheduled within the second subband; and reporting the measured interference to the base station based on the measured DMRS sent to the another UE,” as recited in independent claim 1. (Emphasis added.)
In the Office Action, independent claims 4, 16, and 19 are rejected in a similar manner as claim 1. For at least the reasons presented herein in support of Applicant’s independent claim 1. Applicant respectfully submits that each of the independent claims 4, 16, and 19 is not anticipated by Nam and patentable over the cited art of record. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejections of claims 4, 16, and 19.
The dependent claims are dependent on their respective base claims and therefore include all of the features of their respective base claims and additional features therein. As such, these claims are also allowable based upon their respective base claims and the additional features therein [Remarks, pages 8-9].

The Examiner respectfully disagrees with this argument.

As per the first argument,
As indicated in the previous rejection and below, Nam discloses a method of wireless communication at a user equipment (UE), comprising: 
measuring interference on a second subband (see Figure 5, step 502 and page 3, paragraph 74, lines 4-6 and page 7, paragraph 139, lines 1-8; measuring/measure interference/interference on a second subband/specific subband PRB); 
measuring a demodulation reference signal (DMRS) sent from the base station to another UE scheduled within the second subband (see Figure 1 and Figure 5, step 502 and page 3, paragraph 74, lines 4-6 and page 7, paragraph 139; measuring/measures a demodulation reference signal (DMRS)/DMRS sent from the base station/(eNB 100) to another UE/UE scheduled within the second subband/specific subband PRB); and 
reporting the measured interference to the base station based on the measured DMRS sent to the another UE (see Figure 1 and Figure 5, step 503 and page 7, paragraph 139, lines 7-13; reporting/reporting the measured/measures interference/(interference which is derived CQI) to the base station/(eNB 100) based on the measured/measures DMRS/DMRS sent/received to the another UE/UE).
	In other words, regarding the limitation “measuring interference on a second subband”, in page 3, paragraph 74 and page 7, paragraph 139 and Figure 5, step 501 of Nam discloses, a UE is configured with DM-IMR to measure interference for CQI computation.  In step 502, the UE measures the interference using the configured DM-IMR and computes CQI.  Additionally, Figure 4 and paragraphs 65 and 69 discloses measuring DMRS sent from the base stration to another UE (eNB 100 multiplexes two data streams intended for UE1 and UE3 on antenna port 7) and the UE deriving/measuring interference based on the received signals. 
Regarding the limitation “measuring a demodulation reference signal (DMRS) sent from the base station to another UE scheduled within the second subband”, in page 3, paragraph 74 and page 7, paragraph 139, and Figure 5, step 502 of Nam discloses, a UE is configured with DM-IMR to measure interference for CQI computation.  In step 502, the UE measures the interference using the configured DM-IMR and computes CQI.
Regarding the limitation “reporting the measured interference to the base station based on the measured DMRS sent to the another UE”, page 7, paragraph 139, lines 7-13 and Figure 5, step 503 of Nam discloses the UE reports back (feeds back) the computed CQI to the TP using one of the various reporting mechanisms mentioned later in this disclosure.
Regarding the argument “Nam describes that “[w]hen the UE decodes a DCI on PDCCH scheduling a PDSCH on a set of PRBs” it “determines the PRBs containing DM-IMR of subframe n being the same as the set of PRBs,” and derives a “a subband CQI of subband k” by using “DM-IMR in the PRBs comprising the corresponding subband (i.e., subband k) for estimating interference part for the subband CQI.” (Nam at ¶ [0124])”, paragraph 124 was not cited in the reference and Nam further discloses that multiple computations are provided in the disclosure.  Furthermore, the claims do not mention how the CQI is calculated and is not required to be shown in the prior art.
Therefore, Nam discloses the broadly claimed limitations “measuring interference on a second subband” and “measuring a demodulation reference signal (DMRS) sent from the base station to another UE scheduled within the second subband” and “reporting the measured interference to the base station based on the measured DMRS sent to the another UE”.

Regarding the dependent claims
The dependent claims are dependent on their respective base claims and therefore include all of the features of their respective base claims and additional features therein. As such, these claims are also allowable based upon their respective base claims and the additional features therein [Remarks, page 9].
In response to Applicant’s argument, the Examiner respectfully disagrees
with the argument above since the combination of Nam and Qualcomm NPL discloses claim 9; the combination of Nam and Won discloses claims 10 and 25; the combination of Nam and Obregon discloses claims 11 and 26 and the combination of Nam and Yeo discloses claims 8, 18 and 22-23.

During the limited amount of time provided for AFCP 2.0, the Examiner has performed an updated search and discovered Papasakellariou et al (US 2017/0367046 A1).  Specifically, paragraphs 287 and 289.  Thus, further search and consideration are still required due to this new issue. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469       
                                                                                                                                                                                                 /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469